Matter of Claybrook (2019 NY Slip Op 02411)





Matter of Claybrook


2019 NY Slip Op 02411


Decided on March 28, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: March 28, 2019
[*1]
In the Matter of GRAHAM HOWARD CLAYBROOK, an Attorney.
 
(Attorney Registration No. 4608865)

Calendar Date: March 25, 2019




Before: Garry, P.J., Lynch, Clark, Mulvey and Pritzker, JJ.
Graham Howard Claybrook, Charlotte, North Carolina,
pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department

MEMORANDUM AND ORDER
Per Curiam.
	Graham Howard Claybrook was admitted to practice by this Court in 2008 and lists a business address in Charlotte, North Carolina with the Office of Court Administration. Claybrook has applied to this Court, by affirmation dated January 24, 2019, for leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) took no position with respect to the application, but noted that Claybrook did not submit a sworn affidavit as required by Rules of the Appellate Division, Third Department (22 NYCRR) § 806.22 (a). AGC further pointed out that respondent omitted a material response in his submission and, therefore, his application to resign was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see  Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Claybrook has submitted a supplemental affidavit, sworn to March 22, 2019, in which he corrects the irregularities in his prior submission. Accordingly, with no other substantive objection to the application before us, and having determined that Claybrook is eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.
Garry, P.J., Lynch, Clark, Mulvey and Pritzker, JJ., concur.
ORDERED that Graham Howard Claybrook's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Graham Howard Claybrook's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Graham Howard Claybrook is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Claybrook is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Graham Howard Claybrook shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.